DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the filing of 10/30/2019. Claims 1-9 are currently pending. Claims 1-9 have been amended in a preliminary amendment.

Claim Objections
Claim 2 is objected to because of the following informality: line 3 reads “different width” when it should read “different widths.” Appropriate correction is required.
Claim 6 is objected to because of the following informality: line 5 reads “and a wherein” when it should read “wherein.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “the housing” in line 5 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “a housing.” Claims 2-9 are rejected based on their dependency from claim 1.
	Regarding claim 1, the limitations “a set” in line 8 and “a set” are vague and indefinite because claim 1 already recites “a set” in line 7 and it is not clear if the limitations recited in lines 8 and 9 are new sets or the set recited in line 7. In order to further prosecution, the limitations each have been interpreted to recite “the set.”
	Regarding claim 2, the limitation “a set” is indefinite based on the reasons set forth above for the same limitation recited in claim 1.
	Regarding claim 4, the limitation “a converting unit” in lines 2-3 is indefinite because it is not clear if the limitation is referring to a new converting unit or the converting unit recited in claim 1. In order to further prosecution, the limitation has been interpreted to recite “the converting unit.”
	Regarding claim 6, the limitation “said space is bent at an angle, which is greater than about 150°” is indefinite because it is not clear how “space” is capable of being “bent.” Space is an absence of material and only material can be bent. In order to further prosecution, the 
	Regarding claim 6, the limitation “more preferably about equal to 180°” is indefinite because it is not clear if the limitation following the word “preferably” is a part of the claimed invention. In order to further prosecution, the limitation has been interpreted to not be a part of the claimed invention.
	Regarding claim 7, the limitation “a second receiving space parallel to a second transverse extension” is vague and indefinite because it is not clear how a “space” can be parallel to something. A space is a volume and consequently cannot be parallel to something since only lines or surfaces can be parallel to something else. In order to further prosecution, the limitation has been interpreted to recite “a second receiving space having a second transverse extension.”
	Regarding claim 8, the limitation “a receiving space” in line 2 is indefinite because it is not clear if the limitation is referring to a new receiving space or the first receiving space recited in claim 6. In order to further prosecution, the limitation has been interpreted to be referring to either a new receiving space or the receiving space recited in claim 6.
	Regarding claim 8, the limitation “at least partially parallel” in indefinite because it is not clear what it means for two wall to be “at least partially parallel.” Does it mean that at least a portion of each wall is parallel to at least a portion on the other wall? If so, wouldn’t that already be claimed by claiming that the walls are substantially mutually parallel? In this case, it is not clear how to reasonably interpret this limitation so in order to further prosecution, the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Armington (US 5674172) in view of Yamamoto (US 5934167).
	Regarding claim 1, Armington discloses a device (300 –Fig. 43) for providing cushioning material for packaging purposes, having a converting unit (305 – Fig. 43) for turning over at least one lateral edge of a web-type starting material in the direction of a center of the starting material, creating an intermediate product (para. 0026, lines 15-20), and a crumpling mechanism (304 – Fig. 43) for crumpling the intermediate product into the cushioning material (col. 23, lines 55-59 and col. 15, lines 17-28), wherein a housing (the housing of 304 – Fig. 43) has a first coupling portion (400 – Fig. 43), which is complementary to a corresponding second coupling portion (402 – Fig. 43) of the converting unit (col. 28, lines 39-52).
	However, Armington does not expressly disclose that the converting unit is one of a set of at least two converting units.
	Yamamoto discloses a device (Fig. 4) comprising a set of at least two converting units (the assembly of M1-M3 and respective 22 – Fig. 4), wherein the converting units of the set are designed to convert starting materials of different widths (col. 9, lines 48-52). One of ordinary skill in the art, upon reading the teaching of Yamamoto, would have recognized that providing more than one converting unit in the device of Armington would allow the device of Armington to convert web-type starting material of different widths and thereby improve the applicability of the device.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the device of Armington to comprise at least two converting units as suggested by Yamamoto in order to allow the device of Armington to covert web-type starting material of different widths and thereby improve the applicability of the device. Note that since Armington discloses a modular device wherein the converting unit is releasably attached to the crumpling mechanism, the combination of Armington and Yamamoto would result in all the converting devices of the set having the same coupling portion since each would be required to attach to the same crumpling mechanism. Furthermore, note that the limitation “the converting units of a set are designed to convert different starting materials” is a recitation of intended use. A recitation of 

Armington, as modified by Yamamoto, further teaches:
	Claim 2, that the converting units (305 – Fig. 43, Armington as modified by Yamamoto) of the set are designed for converting starting materials of different widths (col. 9, lines 48-52, Yamamoto).

	Claim 3, that the converting units (305 – Fig. 43, Armington as modified by Yamamoto) of the set are designed for converting materials of different types. Note that the phrase “designed for converting materials of different types” is a recitation of intended use. In this case the converting units of Armington and Yamamoto are fully capable of converting more than one type of material.

	Claim 4, that the second coupling portion (402 – Fig. 43, Armington) of the converting unit (305 – Fig. 43, Armington as modified by Yamamoto) has an outlet region (the upper end of 402 – Fig. 43, Armington) for the intermediate product, which can be inserted into a corresponding retainer (401 – Fig. 43, Armington) in the housing, wherein said retainer belongs to the first coupling portion (400 – Fig. 43, Armington).

	Claim 5, that the converting unit (305 – Fig. 43, Armington as modified by Yamamoto) is screwed or latched to the housing (col. 29, lines 11-22, Armington).

	Claim 6, that the converting unit (305 – Fig. 43, Armington as modified by Yamamoto) has at least one first receiving space (the space formed by the outer wall of 305, see Fig. 29, Armington) in which the web-type starting material is converted into the intermediate product and which has a longitudinal extension (the left to right extension of 305 as seen in Fig. 29, Armington) and first transverse extension (the left to right extension of 305 as seen in Fig. 28, Armington), wherein the first transverse extension decreases in the direction of the longitudinal extension in at least a portion of the longitudinal extension (see Fig. 28, Armington), and wherein the first receiving space has at least one lateral portion (the right half of 305 as seen in Fig. 28, Armington), see in the direction of the first transverse extension, wherein an element (the right 361 – Fig. 34, Armington) in said space is bent at an angle, which is greater than 150° (it appears to be bent 180° in Fig. 34, Armington).

	Claim 7, that the converting unit (305 – Fig. 43, Armington as modified by Yamamoto) has a second receiving space (in this case the left half of 305 as seen in Fig. 28 of Armington is interpreted as the second receiving space) having a second transverse extension (the height of the second receiving space, Armington) which is orthogonal to the first transverse extension (the left to right extension of 305 I n the right half of 305 as seen in Fig. 28 of Armington), wherein said second receiving space is arranged in mirror image to the first receiving space (see Fig. 28, Armington), wherein the first receiving space and the second receiving space are interconnected by a slot-like opening (the interior of 351 is interpreted as a slot – Fig. 34, Armington) extending in the direction of the longitudinal extension (see Fig. 32, Armington).

	Claim 8, that the receiving space (the space formed by the outer wall of 305, see Fig. 29, Armington) is delimited by two walls (the upper and lower walls of 305 as seen in Fig. 29, the upper wall being interpreted as only the portion parallel to the bottom wall, Armington) which are substantially mutually parallel and at least partially parallel (see Fig. 29, Armington), which are held relative to each other in a region outside the receiving space (the walls partially define the receiving space, therefore they are outside the receiving space, Armington).

	Claim 9, all the elements of this claim are also recited in claim 1 and therefore claim 9 is rejected in the same manner as claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
2/25/2021